Beck, J.
i. practice courtferrors notcon-sned I. The first four points discussed in the argument of defendant’s counsel are based upon the ground that vei’dict ought to have been set aside by the court below for the reason that it is in conflict with the evidence. But the decision of the circuit court overruling a motion for a new trial based upon the ground, among others, that the verdict is contrary to the evidence, is not assigned as error, nor, indeed, is the objection made in any other manner in the assignments of error. It is a familiar rule prevailing here that we will not consider objections which are not made in the assignments of error. We cannot, therefore, inquire whether the verdict is sufficiently supported by the evidence.
*297II. The defendant’s assignment of error is in the following language:
“ And the appellant herein says there is manifest error on the face of the record in this:
“ 1. The court erred in overruling defendant’s motion to strike amended reply.
“ 2. The court erred in overruling defendant’s motion to strike supplemental petition.
“ 3. The court erred in overruling defendant’s objections to evidence, as shown by the bill of exceptions.
“é. The court erred in sustaining plaintiff’s objections to testimony, as shown by bill of exceptions.
“ 5. The court erred in overruling defendant’s motion to strike out parts of the testimony of plaintiff, as shown by the bill of exceptions.
“ 6. The court erred in allowing plaintiff to state conversations with Scott and Johnson, or either of them, as to the title to land and possession of land.
“7. The court erred in overruling defendant’s objection to introduction of letter exhibit CL.’
“ 8. The court erred in overruling defendant’s motion to strike out plaintiff’s evidence as to incumbrances on said real estate.
“ 9. The coiirt erred in overruling defendant’s objections to introduction of communications and letters between defendant and D. A. Scott and each of same.
“10. The court erred in admitting in evidence over defendants objection exhibit ‘"Wl’
“ 11. The court erred in giving his charge to the jury, and in giving each division thereof.
“ 12. The court erred in giving the tenth, eleventh and twelfth divisions of charge and each one thereof.
“ 13. The court erred in not fully instructing the jury as shown in motion for new trial.”
*298cusspinoV115' considered. *297III. The objections made in the first, second, fifth, eighth, *298and tenth assignments of error are not discussed by counsel; we cannot, therefore, under the ru}eg 0f ported decisions of this court, consider them.
3. ——: 'errors: specifKiness required. IV. “ An assignment of error * * * must, in a way as specific as the case will allow, point out the very error objected to.” Code, § 3207. Each of the other assignments after the first and second, and ° s } excepting the twelfth, violates this statute. It cannot be said of one of them that it plainly and specifically points out an error. The third, fourth, fifth, eleventh and thirteenth, either directly refer to the contents of the record for direction and information as to what matters are complained of, or these matters cannot be understood without such reference. An assignment should plainly state the error complained of and not refer the opposite counsel and the court to parts of, the record wherein the objection complained of is said to appear. The assignments just mentioned fail to point out the errors therein complained of, and cannot, therefore, be considered by us. Our conclusion is supported by decisions found in almost every volume of our reports. Among them are the following: Wilson v. Klokenteger et al., 56 Iowa, 764; Low et al. v. Fox, Id., 221; Hoefer v. City of Burlington, 59 Id., 281; McCormick v. Chicago, R. I. & P. R’y Co., 47 Id., 345; Morris v. Chicago, B. & Q. R'y Co., 45 Id., 29; Stevens v. Brown, 60 Id., 403; Marsel v. Bowman, 62 Id., 57; Garrett v. Wells, 63 Id., 256.
SAME AS WO. 1. V. Defendant complains, in his argument, of the refusal of the court to give certain instructions asked by him, and the modification of one given at his request. Rut ,, . , ,. , , , ,, the assignment oí errors does not present these objections. We can consider no question not raised by the assignment of error.
*299i practice-evidenced» oiüylfartiaiiy laid' *298VI. The plaintiff claimed, in this action, that the title of the land which he had contracted to purchase of defendant was *299defective, or that there were incumbrances upon E* lie was permitted to testify, against defendant’s objection, that be had informed Scott and Johnson that there was a cloud upon defendant’s title. The ground of defendant’s objection was that it did not appear that these parties were agents of defendant at the time as to matters pertaining to the transaction. The objection is renewed in the sixth assignment of error. But there was evidence tending to prove their, agency. The evidence could not have been properly rejected by the court at the time the objection was made, on the ground that their agency was not fully established.
6. EVIDENCE iendant to6' third person, VII. The letter referred to in the seventh assignment of error was addressed by defendant to Johnson, and was objected to on the ground that it was “incomJ ° petent, immaterial, and a communication from defendant to a third party.” We think it was properly admitted, as it tended to show that Johnson, one of the persons referred to in the preceding point, was agent of defendant.
same as no. i. As we understand the abstract and'argument of defendants, other rulings upon the admission of evidence, complained of by counsel in the argument are not referred to .q ^ assignTIients of error. They Cannot, therefore, be now considered.
same as no. . VIII. The twelfth assignment of error assails the tenth, eleventh and twelfth instructions. The twelfth is considered in the argument of defendant in connection with thirteenth, fourteenth and fifteenth, upon which error is not assigned. These we cannot consider, and must confine our attention to the instructions specified in the assignments of error. We do not understand that defendant objects in his argument to the tenth and eleventh instructions.
The twelfth instruction, we think, correctly states that certain letters passing between the parties were a proposition *300and acceptance constituting the contract upon which plaintiff recovers in this case. The instruction, in our opinion, correctly states the terms of the contract.
We have piassed upon and considered all the alleged errors assigned by defendant. We discover no ground for disturbing the judgment of the circuit court.
Affirmed.